          Case 1:18-cv-02620-TSC Document 14 Filed 09/13/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                          )
                                          )
CENTER FOR BIOLOGICAL                     )
DIVERSITY,                                )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )            Civil Action No. 1:18-cv-02620 (TSC)
                                          )
                                          )
DAVID BERNHARDT, Secretary of             )
the U.S. Department of the Interior; U.S. )
FISH AND WILDLIFE SERVICE; and )
MARGARET EVERSON, Principal               )
Deputy Director of the U.S. Fish and      )
Wildlife Service,                         )
                                          )
              Defendants.                 )
                                          )

                                         STATUS REPORT

        Pursuant to the Court’s April 24, 2019, Order, Federal Defendants David Bernhardt, in his

official capacity as Secretary of the U.S. Department of the Interior, the U.S. Fish and Wildlife

Service (“the Service”), and Margaret Everson, in her official capacity as Principal Deputy Director

of the Service, provide the following status report.

        As reflected in the parties’ joint motion to stay proceedings, ECF No. 12, on March 15,

2019, the Service published a proposed rule in the Federal Register proposing to remove the gray

wolf (Canis lupus) from the list of endangered and threatened wildlife and soliciting public comment

on that proposal. 84 Fed. Reg. 9,648. The Court granted the parties’ joint motion and stayed

proceedings until March 15, 2020, the statutory deadline for the Service to take action regarding the

proposed rule. See 16 U.S.C. § 1533(b)(6)(A). The Service provides the following update on the

status of the rulemaking process:


                                                   1
        Case 1:18-cv-02620-TSC Document 14 Filed 09/13/19 Page 2 of 3



  1. On May 14, 2019, the Service published a notice in the Federal Register extending the

      comment period by 60 days to allow all interested parties additional time to comment on the

      March 15, 2019, proposed rule. 84 Fed. Reg. 21,312. The comment period was extended to

      July 15, 2019.

  2. On June 6, 2019, the Service published a notice in the Federal Register announcing a public

      open house and public hearing on June 25, 2019, in Brainerd, Minnesota. 84 Fed. Reg.

      26,393. The notice also served to notify the public of the availability of the final scientific

      peer review report on the Service’s proposal to delist the gray wolf. Id.

  3. On June 25, 2019, the Service hosted a public open house and public hearing in Brainerd,

      Minnesota.

  4. On July 15, 2019, the 120-day public comment period on the proposed rule closed. The

      Service received more than 1.25 million public comments on the proposed rule.

  5. At this time, the Service is actively reviewing the scientific peer review report, additional

      scientific information, and public comments submitted on the proposed rule. The Service

      will continue to determine how to move forward with the proposed rule in accordance with

      the Endangered Species Act, 16 U.S.C. § 1533(b)(6)(A).




Dated: September 13, 2019                JEAN E. WILLIAMS, Deputy Assistant Attorney General
                                         SETH M. BARSKY, Section Chief
                                         MEREDITH FLAX, Assistant Section Chief


                                         /s/ Devon Lea Flanagan
                                         DEVON LEA FLANAGAN, Trial Attorney
                                         (D.C. Bar No. 1022195)
                                         U.S. Department of Justice
                                         Environment & Natural Resources Division
                                         Wildlife & Marine Resources Section
                                         Ben Franklin Station, P.O. Box 7611
                                         Washington, D.C. 20044-7611
                                                  2
Case 1:18-cv-02620-TSC Document 14 Filed 09/13/19 Page 3 of 3



                       Tel: 202-305-0201/ Fax: 202-305-0275
                       Email: Devon.flanagan@usdoj.gov

                       MICHAEL R. EITEL, Senior Trial Attorney
                       U.S. Department of Justice
                       Environment & Natural Resources Division
                       Wildlife & Marine Resources Section
                       999 18th Street, South Terrace 370
                       Denver, Colorado 80202
                       Tel: 303-844-1479 / Fax: 303-844-1350
                       Email: Michael.Eitel@usdoj.gov

                       Attorneys for Federal Defendants




                                3
